FILED
                           NOT FOR PUBLICATION                                OCT 30 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WARNER BROS ENTERTAINMENT,                       No. 13-55352
INC., a Delaware corporation; et al.,
                                                 D.C. No. 2:12-cv-09547-PSG-CW
              Plaintiffs - Appellees,

  v.                                             MEMORANDUM*

THE GLOBAL ASYLUM, INC., a
California corporation, DBA The Asylum,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                      Argued and Submitted October 7, 2013
                              Pasadena, California

Before: FERNANDEZ, PAEZ, and HURWITZ, Circuit Judges.

       Defendant The Global Asylum, Inc. (“Asylum”) appeals the district court’s

order granting Plaintiffs Warner Brothers Entertainment, Inc., New Line

Productions, Inc., Metro-Goldwyn-Mayer Studios, Inc., Saul Zaentz Company, and



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
New Line Cinema, LLC’s (collectively “Studios”) motion for a preliminary

injunction.

       1.     “A plaintiff seeking a preliminary injunction must establish that he is

likely to succeed on the merits, that he is likely to suffer irreparable harm in the

absence of preliminary relief, that the balance of equities tips in his favor, and that

an injunction is in the public interest.” Winter v. Natural Res. Def. Council, Inc.,

555 U.S. 7, 20 (2008). The district court found that all four Winter elements were

met.

       2.     On appeal, Asylum challenges only the district court’s ruling that the

Studios are likely to succeed on their trademark infringement claim under 15

U.S.C. § 1114. Specifically, Asylum argues that the district court applied an

erroneous legal standard in rejecting Asylum’s nominative fair use defense.

Asylum also argues that the district court’s injunction is overbroad and that,

instead of granting a prohibitory injunction, the district court should have ordered

Asylum to modify its use of the protected marks so that Asylum’s uses would

qualify as lawful fair uses.

       3.     The district court did not apply an erroneous legal standard in

rejecting Asylum’s nominative fair use defense. Asylum argues that the characters

in its movie are based on members of the real species homo floresiensis, and that

its characters are not Tolkien’s fantasy hobbit characters, the Studios’ product.
Asylum contends that members of the species homo floresiensis were nicknamed

“Hobbits” by scientists and journalists in reference to Tolkien’s characters. The

district court properly recognized that a nominative fair use defense is not available

because Asylum used the “Hobbit” mark in the title Age of the Hobbits to refer to

Asylum’s product and not the Studios’ product. See E.S.S. Entertainment 2000,

Inc. v. Rock Star Videos, Inc., 547 F.3d 1095, 1099 (9th Cir. 2008) (holding that

“[s]ince [defendant] did not use the trademarked logo to describe [plaintiff’s] strip

club, . . . the nominative fair use defense does not apply in this case” (citation

omitted))); New Kids on the Block v. News Am. Pub., Inc., 971 F.2d 302, 308 (9th

Cir. 1992) (“If the defendant’s use of the plaintiff’s trademark refers to something

other than the plaintiff’s product, the traditional fair use inquiry will continue to

govern.”).

      4.     Asylum’s argument that the district court’s injunction is overbroad

and that the court should have crafted the injunction to allow Asylum to use the

Studios’ marks in such a manner so that they would qualify as lawful fair uses also

fails. Asylum cites Toyota Motor Sales, U.S.A., Inc. v. Tabari for the proposition

that: “If [a] nominative use does not satisfy all the New Kids factors, the district

court may order defendants to modify their use of the mark so that all three factors

are satisfied; it may not enjoin nominative use of the mark altogether.” 610 F.3d
3
1171, 1176 (9th Cir. 2010). Here, however, Asylum did not propose to the district

court or this court specific language or suggestions regarding how the injunction

should be modified to allow nominative use of the protected trademarks while

prohibiting Asylum’s infringing uses. Accordingly, the district court did not abuse

its discretion in granting the preliminary injunction as requested by the Studios

instead of tailoring it to authorize permissible nominative fair use of the protected

marks.

      AFFIRMED.




                                          4